MARILYN S. KITE, Chief Justice.
[11] This matter came before the Court upon its own motion following notification that appellant has not filed a pro se brief within the time allotted by this Court. Pursuant to a plea agreement, Appellant entered a "no contest" plea to driving under the influence of alcohol, a fourth offense felony under Wyo. Stat. Aun. § 31-5-288(e). This is Appellant's direct appeal from the resulting conviction. On March 27, 2012, Appellant's court-appointed appellate counsel filed a "Motion to Withdraw as Counsel," pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967). Following a careful review of the record and the "Anders brief" submitted by counsel, this Court, on April 24, 2012, entered its "Order Granting Permission for Court Appointed Counsel to Withdraw." That Order notified Appellant that the District Court's October 7, 2011 "Judgment and Sentence" would be affirmed unless, on or before June 11, 2012, Appellant filed a brief that persuaded this Court that the captioned appeal is not wholly frivolous. Taking note that Appellant, Dennis Jay Gross, has not filed a brief or other pleading within the time allotted, the Court finds that the district court's "Judgment and Sentence" should be affirmed. It is, therefore,
[T2] ORDERED that the District Court's October 7, 2011, "Judgment and Sentence" be, and the same hereby is, affirmed.
[13] DATED this 27th day of June, 2012.
BY THE COURT:
/s/ MARILYN S. KITE Chief Justice